Case 3:18-cr-00089-MMH-JRK Document 87 Filed 01/07/19 Page 1 of 3 PageID 273


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA

   vs.                                                             Case No. 3:18-cr-89-J-34JRK

   KATRINA BROWN


                                             ORDER

          This cause came before the Court on January 3, 2019 for a hearing on the Motion to

   Withdraw (Doc. No. 82; “Motion”), filed by Defendant’s counsel on December 21, 2018.

   Defendant’s counsel seeks to withdraw “[b]ecause of compelling circumstances as described

   in Local Rule 2.03(c) and the development of irreconcilable differences between [counsel] and

   Ms. Brown.” Motion at 1. The Motion represents that the Government opposes the relief

   requested. Id. at 2. During the hearing, the Government’s position was that the Court should

   inquire as to the reasons for the requested withdrawal and make a determination regarding

   whether the reasons amount to the requisite good cause.

          Title 18, United States Code, Section 3006A provides that the financially indigent shall

   have a right to court-appointed counsel when, inter alia, the defendant “is entitled to

   appointment of counsel under the sixth amendment to the Constitution,” or “faces loss of

   liberty in a case, and Federal law requires the appointment of counsel.” 18 U.S.C. §

   3006A(a)(1)(h)-(i). Section 3006A also provides that, “in the interests of justice, [the court

   may] substitute one appointed counsel for another at any stage of the proceedings.” 18

   U.S.C. § 3006A(c). The United States Court of Appeals for the Eleventh Circuit has instructed

   that “[w]here the accused voices objections to appointed counsel, the trial court should inquire

   into the reasons for the dissatisfaction.” Thomas v. Wainwright, 767 F.2d 738, 741 (11th Cir.
Case 3:18-cr-00089-MMH-JRK Document 87 Filed 01/07/19 Page 2 of 3 PageID 274


   1985) (internal citations omitted). Although “[a]n indigent criminal defendant has an absolute

   right to be represented by counsel, . . . [s]he does not have a right to have a particular lawyer

   represent h[er].” Id. at 742 (citing Morris v. Slappy, 461 U.S. 1 (1983)); see also United States

   v. McCutcheon, 86 F.3d 187, 189 (11th Cir. 1996) (stating that “[w]e have consistently held

   that while the right to counsel is absolute, there is no absolute right to counsel of one’s own

   choice”) (internal citations omitted). Likewise, a defendant cannot “demand a different

   appointed lawyer except for good cause.” Thomas, 767 F.2d at 742 (citing United States v.

   Young, 482 F.2d 993, 995 (5th Cir. 1973)).

           During the hearing, the Court heard from the Government, Defendant’s counsel, and

   Defendant.1 For all of the reasons stated on the record during the hearing, the Court finds

   good cause to grant the Motion and substitute another lawyer to represent Defendant.

   Accordingly, and in the interests of justice, it is

           ORDERED:

           1.      The Motion to Withdraw (Doc. No. 82) is GRANTED.

           2.      Darcy D. Galnor, Esquire is relieved of any further responsibility in this case, with

   the exception of those duties required to properly transition the case to new counsel.

           3.      Richard J. Landes, Esquire is appointed to represent Defendant in all further

   proceedings.

           DONE AND ORDERED at Jacksonville, Florida, this 7th day of January, 2019.




           1
                  Because the attorney-client privilege was implicated, and without objection, the Court
   heard from Defendant’s counsel and Defendant in camera and ex parte.

                                                        2
Case 3:18-cr-00089-MMH-JRK Document 87 Filed 01/07/19 Page 3 of 3 PageID 275



   kaw
   Copies to:
   Asst. United States Attorneys (Duva/Coolican)
   Darcy D. Galnor, Esquire
   Richard J. Landes, Esquire
   United States Pretrial Services
   United States Marshals Service




                                              3
